DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 7 March 2022 has been entered.  Claim 1 has been cancelled.  Claims 4-6, 8, 10 and 12 are pending.
The previous rejections of claim 1 under 35 U.S.C. 112 (b), claim 1 under 35 U.S.C. 103 as being unpatentable over MEINE (US 2008/0221003) and claims 4-6, 8, 10 and 12 under 35 U.S.C. 103 as being unpatentable over Burdock (“Fenaroli’s Handbook of Flavor Ingredients (6th Edition), Taylor & Francis, 2010, p. 1117-1118) have been withdrawn in light of Applicants amendment filed 7 March 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 8, 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4-6 have been amended to include the recitation “the masking of a deterioration-odor of a diary product means that the deterioration-odor of the dairy product becomes less perceptible to a human subject.”  This recitation finds no support in the specification as originally filed.  Even if the sensory evaluation results presented in the specification are used as support, the data is never compared to a “non-treated” sample or control.  Therefore, there is no support to say the deterioration-odor of the dairy product becomes less perceptible. 

Claims 4-6, 8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6, the recitation  “masking of a deterioration-odor of a dairy product means that the deterioration-odor of the dairy product becomes less perceptible to a human subject” renders the claims indefinite.  It is not clear what the masking is compared to.  Is the deterioration-odor of the dairy product with the added compounds less  perceptible than the deterioration-odor of the dairy product without the added compounds?
Regarding claims 5 and 6, the recitation “a deterioration odor of the dairy product is masked, the deterioration odor of the dairy product is caused by at least one odorant substance selected from the group consisting of dimethyl disulfide, 1-octen-3-one, methional, 4, 5,-epoxy-trans-2-decenal, and trans-2-nonenal” renders the claims indefinite.  It is not clear if the dairy product is required to comprise the claimed odorant substance.  Is the claimed dairy product free of deterioration odor?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burdock (“Fenaroli’s Handbook of Flavor Ingredients (6th Edition), Taylor & Francis, 2010, p. 677-678, 828).
Regarding claims 4-6, 8, 10 and 12, Burdock disclose the flavor compound hexanol (p. 823).  Burdock disclose hexanal is described as having a fruity, clean and woody nuance (p. 823).  
Burdock also disclose hexanal has been known to be added to frozen dairy products (p. 1118/Reported uses).  Burdock disclose that the usual reported addition in frozen dairy products is 1.2 ppm (i.e., 1,200 ppb-p. 823/Reported uses).  
Burdock disclose the flavor compound eucalyptol (i.e., 1,8-cineole – p. 677-678).  Burdock disclose eucalyptol is described as having a camphoraceous odor and fresh, pungent and cooling taste (p. 677).  
Burdock also disclose eucalyptol has been known to be added to frozen dairy products (p. 678/Reported uses).  Burdock disclose that the usual reported addition in frozen dairy products is 3.76 ppm (i.e., 3,760 ppb -p. 678/Reported uses).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added a combination of flavorants, e.g. hexanal and eucalyptol, to a frozen dairy product to impart a desired flavor profile.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP §2144.06).
While Burdock does not disclose adding the precisely claimed range of hexanal or eucalyptol to a frozen dairy product (i.e., 0.000025-1000 ppb), one of ordinary skill in the art would have adjusted, in routine processing, the amount of hexanal and eucalyptol added to the frozen dairy product to obtain a desired flavor profile.  In particular, the skilled artisan would have been motivated to decrease the usual amount of hexanal and eucalyptol added to a frozen dairy product to optimize cost while maintaining the benefit of the flavorant.
	Given Burdock disclose adding a composition substantially similar to that presently claimed to a frozen dairy product, it necessarily follows that any deterioration odor caused by at least one odorant substance as claimed would be masked.
Response to Arguments
Applicant’s arguments with respect to claims 4-6, 8, 10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759